Title: From Alexander Hamilton to Jedediah Huntington, 19 November 1790
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury Department, November 19, 1790. “In one of your late letters you mention Mr. George House as a Candidate for the command of a Cutter. The President having made his appointment, it becomes a question whether Mr. House will serve in the station of first Mate the Emoluments of which you will see by the law—also whether any better qualified person presents for that place. You inform me that you can contract for Oil, wick, candles, & soap for three hundred and eighty dollars ⅌ annum for the light house at Newlondon. The same Articles are supplied at Plumb Island for three hundred and seventeen dollars, and at Nantucket for One hundred & forty eight. You will be pleased to get this business reconsidered.…”
 